NUMBERS 13-14-00522-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MAGDALENA ORTIZ,                                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 94th District Court
                        of Nueces County, Texas


                       ORDER ABATING APPEAL
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                              Per Curiam

      This cause is before the Court on the record and appellant’s unopposed motion for

extension of time to file brief and motion to abate the appeal. The clerk’s record does

not contain a written order extending appellant’s period of community supervision.

Appellant requests this appeal be abated to permit the parties to determine if an order
was ever signed by the trial court and filed with the district clerk.

       The Court, having examined and fully considered the documents on file and the

unopposed motion to abate, is of the opinion that the motion to abate the appeal should

be granted. The motion to abate the appeal is GRANTED and this appeal is ordered

ABATED until February 27, 2015 or until further order of this Court. Appellant’s motion

to extend the briefing deadline is, accordingly, DISMISSED AS MOOT.



                                                          PER CURIAM


Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
6th day of February, 2015.




                                              2